          Case 1:17-cv-09706-VSB Document 189 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
EMA FINANCIAL, LLC,                                       :                          8/17/2021
                                                          :
                                        Plaintiff,        :
                                                          :           17-cv-9706 (VSB)
                      -against-                           :
                                                          :                 ORDER
JOEY NEW YORK INC., et al.,                               :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        In light of representations made at the August 17, 2021 trial day held in the above-

captioned case, it is hereby:

        ORDERED that the parties are directed to meet and confer and submit a proposed

protective order by August 24, 2021. After I sign any protective order, Plaintiff is directed to

file, within three (3) days, the documentation regarding the total amount of money Plaintiff

earned from all conversions and sales of Joey New York, Inc. stock.

        IT IS FURTHER ORDERED that the parties are directed to file on the docket the

documents and materials that they produced in response to my order at Document 168. To the

extent that the parties believe that any such documents must be redacted or file under seal, they

should indicate as such. I ask that each party file its materials in one docket entry—either by

combining their materials into one combined PDF or as separate exhibits attached to a filing.

The parties should not file each separate document or material as a separate docket entry. If

necessary, the parties can append such materials to their post-trial briefing, but I would prefer

that the parties file these materials earlier so that all parties can cite the materials in their post-
         Case 1:17-cv-09706-VSB Document 189 Filed 08/17/21 Page 2 of 2




trial briefing and we can avoid duplicate filings.

SO ORDERED.

Dated: August 17, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
